UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A-1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 4, 2012 COMMAND CENTER, INC. (Exact name of registrant as specified in its charter) Washington 000-53088 91-2079472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3773 West Fifth Avenue, Post Falls, Idaho Address of principal executive offices Zip Code Registrant’s telephone number, including area code:208-773-7450 (Former name or former address, if changes since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Statements included in this Current Report filed on Form8-K that do not relate to present or historical conditions are “forward-looking statements.” Forward-looking statements may include, without limitation, statements relating to our plans, strategies, objectives, expectations and intentions and are intended to be made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Words such as “believes,” “forecasts,” “intends,” “possible,” “estimates,” “anticipates,” and “plans” and similar expressions are intended to identify forward-looking statements. Our ability to predict projected results or the effect of events on our operating results is inherently uncertain. Forward-looking statements involve a number of risks, uncertainties and other factors that could cause actual results to differ materially from those discussed in this document. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by which, such performance or results will be achieved. Forward-looking information is based on information available at the time and/or management’s good faith belief with respect to future events, and is subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in the statements. Important factors that could cause actual performance or results to differ materially from those expressed in or implied by, forward-looking statements include, but are not limited to: factors described under “Risk Factors” contained in our Annual Report on Form10-K, as of December 30, 2011. Although we believe that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity or performance.Do not place undue reliance on these statements, which speak only as of the date that they were made. These cautionary statements should be considered with any written or oral forward-looking statements that may be issued in the future.Except as required by applicable law, we do not intend to update any of the forward looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. Explanatory Note On January 9, 2012, Command Center, Inc. (the “Company”) filed a Current Report on Form8-K (“Current Report”) under Items1.01, 2.01. 2.02, 2.03, 3.02, and 8.01 to report the completion of its acquisition of DR Services Louisiana, LLC, and Environmental Resource Group, LLC, (collectively “DRS”). At the time of the filing, the audited financial statements of DRS were not yet available. The purpose of this Amendment No.1 to the Current Report is to file the historical financial statements and pro forma information required by Item9.01 of Form8-K. We are filing this amendment to the Original Form 8-K to include the required financial information. No other amendments to the Form 8-K filed January 9, 2012 are being made by this Form 8-K/A. Item 9.01.Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired. The audited financial statements of DR Services, LLC, as of and for the years ended December31, 2011 and 2010, including the notes thereto, are attached hereto as Exhibit99.1 to this Form8-K/A and are incorporated in their entirety by reference. (b)Pro Forma Financial Information. Unaudited Pro Forma Condensed Combined financial information is attached hereto as Exhibit99.2 to this Form8-K/A and is incorporated in its entirety by reference. (d)Exhibits Exhibit Number Description Audited Consolidated Financial Statements of DR Services Louisiana, LLC, and Environmental Resource Group, LLC, as of December 31, 2011 and 2010, including the notes thereto. Unaudited pro forma condensed combined financial information SIGNATURES FORM 8-K Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Command Center, Inc. June 4, 2012 By: /s/Glenn Welstad Glenn Welstad Glenn Welstad
